Exhibit 99.2 Directors' Report on the State of the Corporation's Affairs for the year ended December 31, 2011 Directors' Report on the state of the corporation's affairs for the year ended December 31, 2011 We respectfully present the Directors' Report on the state of affairs of "Bezeq" – The Israel Telecommunication Corp. Limited ("the Company") and the consolidated Group companies (the Company and the consolidated companies together: "the Group"), for the year ended December 31, 2011. Since April 25, 2010 the financial statements of Walla! Communications Ltd. (“Walla”) have been consolidated in the Group’s financial statements. The Group reports on four main segments in its financial statements: 1) Domestic Fixed-Line Communications 2) Cellular 3) International Communications, Internet and NEP Services 4) Multi-Channel Television It should be noted that the Company's consolidated financial statements also include an “Other” segment which comprises mainly of internet services, portal operation (by means of Walla) and customer call center services (by means of Bezeq On Line). This Other segment is not material at the Group level. The Group's profit for the year amounted to NIS 2,061 million compared to NIS 2,442 million in the prior year, a decrease of 15.6%. EBITDA in the reporting year (operating profit before depreciation and amortization) amounted to NIS 4,637 million compared to NIS 5,153 million in the prior year, a decrease of about 10%. The results for the reporting year were affected by various factors described in this report, and include expenses recorded in the reporting year in the Domestic Fixed-Line Communications segment. 2 Directors' Report on the state of the corporation's affairs for the year ended December 31, 2011 1. Explanations of the Board of Directors for the state of the corporation's affairs, the results of its operations, its equity, cash flows and other topics 1.1 Financial position Assets The Group's assets at December 31, 2011 amounted to NIS 17.33 billion, compared to NIS 14.24 billion on December 31, 2010, of which NIS 6.02 billion (35%) are property, plant and equipment, compared to NIS 5.61 billion (39%) on December 31, 2010. The increase in the Group’s assets stems primarily from the Domestic Fixed-Line Communications segment, as described below. In the Domestic Fixed-Line Communications segment, total assets, without loans and investment in associates, increased by NIS 1.9 billion compared to December 31, 2010. This increase stems mainly from the proceeds from the issuance of debentures, from bank loans taken during the reporting year, and from a rise in the balance of property, plant and equipment due to deployment of the NGN. In the Cellular segment, total assets increased from NIS 4.89 billion at December 31, 2010 to NIS 5.40 billion at December 31, 2011. This increase stems primarily from a rise in the customer balance due to an increase in revenues from the sale of terminal equipment on installments, which were partially offset by a decrease in the balance of property, plant and equipment and intangible assets. In the International Communications, Internet and NEP segment, assets increased by NIS 230 million. Most of the increase occurred in property, plant and equipment balances following investment in setting up the sea-bed cable. In the Multi-Channel Television segment total assets increased by NIS 39 million, which stemmed mainly from an increase in the balances of broadcasting rights, intangible assets and cash. Liabilities The Group's debt to financial institutions and debenture holders at December 31, 2011 amounted to NIS 9.6 billion,1 compared to NIS 5.7 billion at December 31, 2010. The increase in debt stemmed from the Domestic Fixed-Line Communications segment following an issuance of debentures and the receipt of loans from banking corporations (see Note 13 to the financial statements). The increase was moderated somewhat by the repayment of debentures and loans in the Domestic Fixed-Line Communications segment and in the Cellular segment. 1.2 Results of operations Principal results The Group’s revenue in 2011 amounted to NIS 11.373 billion, compared to NIS 11.987 billion in the prior year, a decrease of 5.1%. Most of the decrease stemmed from the decrease in revenues from interconnect fees in the Domestic Fixed-Line Communications and Cellular segments as a result of the tariff being lowered by about 70% at the beginning of the reporting year. The decrease was moderated primarily by an increase in revenues from sales of terminal equipment in the Cellular segment. The Group’s depreciation and amortization expenses in 2011 amounted to NIS 1.395 billion compared to NIS 1.409 billion in the prior year, a decrease of 1%. The decrease stemmed from the Cellular segment – see section 1.2.2. The Group’s salary expenses in 2011 amounted to NIS 2.193 billion compared to NIS 2.024 billion in the prior year, an increase of 3.9%. The increase stemmed from the results of Walla being consolidated in the financial statements of the Group in part of 2010 (commencing from the consolidation of Walla during the second quarter of 2010), and from an increase in the salary expense in the Group's segments as described in section 1.2.2. 1 The Group's debt to financial institutions and to debenture-holders net of cash and cash equivalents, investments in monetary funds and other investments at December 31, 2011, amounts to NIS 7.2 billion. 3 Directors' Report on the state of the corporation's affairs for the year ended December 31, 2011 The Group’s operating and general expenses in 2011 amounted to NIS 4.494 billion compared to NIS 5.026 billion in the prior year, a decrease of 10.6%. Most of the decrease stemmed from the Domestic Fixed-Line Communications segment due to a decrease in interconnect fee expenses which were lowered as noted above. The decrease was moderated by an increase in the cost of the sale of terminal equipment in the Cellular segment. Other operating expenses, net, amounted to NIS 139 million compared to NIS 216 million in the prior year. Most of the change stemmed from recording a provision of NIS 362 million for severance in early retirement in the Domestic Fixed-Line Communications segment in 2011 compared with NIS 36 million recorded in 2010 (see Note 16.4 to the financial statements). Finance expenses, net, in the reporting year amounted to NIS 210 million, compared to NIS 109 million in the prior year. The increase in net finance expenses occurred primarily in the Domestic Fixed-Line Communications segment as explained later in this report, and was partially offset by a decrease in those expenses in the Cellular segment. Segments of operation A Below is data on operations by segment, presented in accordance with the Group’s segments of operation: 1-12/2011 1-12/2010 NIS millions % of total revenues NIS millions % of total revenues Income by segment Domestic Fixed-Line Communications % % Cellular % % International Communications, Internet and NEP % % Multi-Channel Television Services % % Other and offsets(*) ) )% ) )% Total % % 1-12/2011 1-12/2010 NIS millions % of total revenues NIS millions % of total revenues Operating profit by segment Domestic Fixed-Line Communications % % Cellular % % International Communications, Internet and NEP % % Multi-Channel Television Services % % Other and offsets(*) ) - ) - Total % % * The setoffs are mainly for the Multi-Channel Television segment, which is an affiliate. 4 Directors' Report on the state of the corporation's affairs for the year ended December 31, 2011 B Domestic Fixed-Line Communications Revenues Revenues in 2011 amounted to NIS 4,648 million compared to NIS 5,263 million in the prior year, a decrease of 11.7%. The decrease in the segment’s revenues stemmed mainly from a decrease in revenue from interconnect fees to the cellular networks (with a corresponding decrease in the expense) due to the lower interconnect fee tariffs commencing January 1, 2011. Review of the impact of the change in interconnect tariffs on the Company's revenues reveals that the lower tariff subtracted NIS 560 million from the segment's revenues in the reporting year.2 There was also a decline in telephony revenues in the reporting year, mainly as a result of erosion of revenue per telephone line. The decrease was moderated by a rise in revenue from high-speed Internet, largely as a result of increased revenue per subscriber against a backdrop of upgraded surfing speeds and an increase in sales of home networks, as well as an increase in the number of Internet subscribers. There was also an increase in revenue from data communications. Operating expenses Depreciation and amortization expenses in 2011 amounted to NIS 688 million, similar to the prior year, mainly in light of an increase in depreciation expenses stemming from investment in the NGN project, against a decrease in depreciation and amortization expenses due to the end of depreciation of other property, plant and equipment. The salary expense in 2011 amounted to NIS 1,089 million compared with NIS 1,079 million in the prior year, an increase of 1%. The increase in salary expenses stemmed from am increase of NIS 141 million in share-based payments in the reporting year, and from salary increases. The increase was offset almost entirely by a rise in salary attributable to investment and a decline in the number of employees, a special bonus to employees in accordance with a collective agreement which was included in the fourth quarter of the prior year, and a rise in salary attributable to investment stemming mainly from an increase in the number of hours invested in the NGN project. Operating and general expenses in 2011 amounted to NIS 1,074 million compared to NIS 1,609 million in the prior year, a decrease of 33.3%. The decrease stemmed from a decline in revenue from interconnect fees to the cellular networks (with a corresponding and similar decrease in revenue from interconnect fees from the cellular networks) since the tariffs were lowered as mentioned above. Royalty expenses also increased due to a rise in the rate from 1% in 2010 to 1.75% in 2011. This increase was offset by a decrease in vehicle maintenance expenses. Other operating expenses, net, in 2011 amounted to NIS 139 million compared to a revenue of NIS 158 million in the prior year. The transition from revenue to expense stems from recording provision expenses of NIS 361.5 million on account of severance in early retirement – NIS 281.5 million in the first quarter and NIS 80 million in the fourth quarter of 2011 (see Note 16.4 to the financial statements). The increase in expenses was moderated mainly by a rise in capital gains from the sale of copper, and profit from forward transactions in copper (see Note 24 to the financial statements). Profitability Operating profit in the segment in 2011 amounted to NIS 1,658 million compared with NIS 2,043 million in the prior year, a decrease of 18.8%. The decrease in operating profit stems from the changes described above in the revenue and expense items, and primarily from the provision for severance in early retirement. 2 In view of the lowering of the interconnect tariffs effective from January 1, 2011 and for comparison purposes, 2010 revenues were calculated according to the reduced tariffs. 5 Directors' Report on the state of the corporation's affairs for the year ended December 31, 2011 Finance expenses, net Finance expenses, net, in the segment in the reporting year amounted to NIS 240 million, compared to finance expenses, net of NIS 90 million in the prior year. The increase stems primarily from an increase in bank credit at fixed and variable shekel interest, from finance expenses on account of revaluation of the liability to distribute a dividend that does not pass the profit test, and from an increase in interest and linkage difference expenses on account of debentures from an issuance in the reporting year. The increase in finance expenses was moderated mainly by profits from investment in monetary funds and from deposits, and by a ruse in finance income from shareholder loans to DBS. C Cellular segment Revenue Segment revenues in 2011 amounted to NIS 5,548 million compared to NIS 5,732 million in the prior year, a decrease of 3.2%. Revenues from services (including value added services) amounted to NIS 3,637 million compared to NIS 4,550 million in the prior year, a decrease of 20.1%. The decrease in the service revenues stemmed mostly from the lowered interconnect fee tariff and accounted for NIS 809 million of the revenue.3 In addition, it is noted that in 2011, competition intensified among the cellular companies, which led to erosion of tariffs for both new customers and for existing customers as part of the effort to retain them. This erosion is reflected in a further decline in ARPU. Revenues in the segment from the sale of terminal equipment in 2011 amounted to NIS 1,911 million, compared to NIS 1,182 million in 2010, an increase of 61.7%. The increase stemmed primarily from a rise in selling and upgrading prices of terminal equipment, and from an increase in the number of sales and upgrades following increased sales of smartphones. Operating expenses Operating and general expenses in 2011 amounted to NIS 3,025 million compared to NIS 3,158 million in the prior year, a decrease of 4.2%. The decrease stemmed from a decrease in the costs of services, mainly call completion costs as a result of the lowered interconnect fees, most of which was offset by an increase in the cost of selling terminal due largely to the rise in terminal equipment prices and an increase in the number of handsets sold and upgraded as noted above. The lower interconnect fees accounted for NIS 91 million of the costs.3 Depreciation and amortization expenses in 2011 amounted to NIS 561 million compared to NIS 601 million in the prior year, a decrease of 6.7%. The decrease stems from items of property, plant and equipment for which the period of depreciation has ended, notably the CDMA network, and was partially offset by an increase in depreciation on account of new items. Salary expenses in 2011 amounted to NIS 602 million compared to NIS 590 million in the prior year, an increase of 2%. The increase in salary expenses stems primarily from an increase in incentives, an increase on account of temporary employees and a decrease in salary capitalizations on account of subscriber acquisition. 3 This figure is calculated according to the relevant minutes and SMS actually used/sent in 2010, at the difference between the interconnect fees in the current period (NIS 7.28 per minute, NIS 0.17 per SMS), and the interconnect fees in the corresponding period (NIS 25.1 per minute, NIS 2.85 per SMS). 6 Directors' Report on the state of the corporation's affairs for the year ended December 31, 2011 Profitability Operating profit in the segment in 2011 amounted to NIS 1,360 million compared to NIS 1,383 million in the prior year, a decrease of 1.7%. The decrease in operating profit is explained by the reasons given above. Finance income, net Finance income, net, in 2011 amounted to NIS 38 million compared to finance expenses, net, of NIS 11 million 2010. The transition from expenses to income stems mainly from recording an interest and linkage expense on account of a royalties claim in 2010 in the amount of NIS 49 million. D International Communications, Internet and NEP Revenue Revenues in the segment in 2011 amounted to NIS 1,354 million compared to NIS 1,380 million in the prior year, a decrease of 1.9%. The decrease in revenue stems from a decrease in the number of outgoing and incoming minutes throughout the market, a market-wide trend, and a decrease in call transfers between communications carriers worldwide and in sales activity in private exchanges (PBX). Conversely there is an increase in Internet revenues as a result of a rise in the number of customers and from growth in integration activities (IT and communications solutions for businesses). Operating expenses Depreciation and amortization expenses in 2011 amounted to NIS 109 million compared to NIS 94 million in the prior year, an increase of 16%. The increase stems from an increase in intangible assets (mainly subscriber acquisition, software and development expenses) and an increase in property, plant and equipment. Salary expenses in 2011 amounted to NIS 265 million compared to NIS 248 million in the prior year, an increase of 6.9%. Most of the increase is on account of an increase in the number of workers employed in outsourcing services in integration activities, along with an increase in revenues from those activities. Operating and general expenses in 2011 amounted to NIS 739 million compared with NIS 781 million in the prior year, a decrease of 5.4%. The decrease stems from the reasons similar to those of the decrease in the segment's revenues. . Other operating income, net, in the prior year includes recording a profit of NIS 57 million from revaluation of holdings in Walla following the assumption of control. Profitability Operating profit in the segment in 2011 amounted to NIS 241 million compared to NIS 320 million in the prior year, a decrease of 24.7%. The decrease stems from the changes described above in the income and expense items, and particularly from recording a profit of NIS 57 million from revaluation of holdings in Walla following the assumption of control. E Multi-channel television segment (accounted by the equity method) Revenue Revenues in the segment in 2011 amounted to NIS 1,619 million compared to NIS 1,583 million in the prior year, an increase of 2.3%. Most of the increase in revenue stemmed from a rise in the consumption of advanced products, increased revenues from premium channels, and an increase in the number of subscribers. Operating expenses The cost of sales in 2011 amounted to NIS 1,028 million compared to NIS 1,129 million in the prior year, a decrease of 9%. The decrease in the cost of sales stems primarily from a one-time provision in 2010 on account of copyright to AKUM, which was reduced in the fourth quarter of the reporting year. 7 Directors' Report on the state of the corporation's affairs for the year ended December 31, 2011 Sales, marketing and administrative and general expenses amounted to NIS 296 million, compared to NIS 276 million in the prior year, an increase of 7.3%. The increase in these expenses stems primarily from an increase in the salary expense and in depreciation expenses. Profitability Operating profit in the segment in 2011 amounted to NIS 295 million compared to NIS 178 million in the prior year, an increase of 65.7%. The increase in operating profit stems from the above-mentioned changes in the expense and revenue items, mainly a one-time provision in 2010 on account of copyright to AKUM, which was reduced in the fourth quarter of the reporting year. Income tax The Group's tax expenses in the reporting year amounted to NIS 755 million, which is 24.9% of the profit after net finance expenses, compared to NIS 932 million in the prior year, which was 25.6% of the profit after net finance expenses. The decrease in the percentage of tax after net finance expenses stems from the lower corporate tax (from 25% in 2010 to 24% in 2011), and from a decrease in the tax expenses in the fourth quarter of the reporting year due mainly to revision of the deferred tax expenses in view of the imminent rise in the tax rate. The decrease was modified by unrecognized expenses, mainly share-based payments and finance expenses on account of revaluation of the liability to distribute a dividend that does not pass the profit test. 1.3 Principal data from the Group’s consolidated income statements (in NIS millions) Q1 2011 Q2 2011 Q3 2011 Q4 2011 Increase (Decrease) % Revenues ) (5 )% Operating costs ) (1 )% Operating profit ) )% Finance expenses, net 20 62 86 42 93 % Profit after finance expenses, net ) )% Equity in losses of associates 65 72 66 13 ) )% Profit before income tax ) )% Income tax ) )% Profit for the year ) )% Attributable to: The Company’s equity holders ) )% Non-controlling interest (1
